Citation Nr: 0406520	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  99-22 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

This case was previously before the Board in March 2001.  At 
that time, four issues were on appeal: whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder; whether new and material evidence had been 
submitted to reopen a claim of service connection for 
bilateral flat feet; entitlement to service connection for a 
low back disorder (degenerative joint disease with chronic 
low back pain); and entitlement to service connection for 
hypertension.

In March 2001, the Board declined to reopen the veteran's 
claims of service connection for the acquired psychiatric 
disorder and bilateral flat feet.  Those issues have 
accordingly been resolved and will be discussed no further 
herein.  The Board remanded the issues of entitlement to 
service connection the hypertension and the low back disorder 
to the RO for additional evidentiary and procedural 
development.    

Service connection for the low back disorder was resolved in 
the veteran's favor by a June 2003 rating decision wherein 
the RO granted service connection for degenerative joint 
disease with low back pain, status post laminectomy, and 
assigned a 20 percent rating, effective from the date of the 
veteran's claim, January 25, 1999.  In the absence of a 
notice of disagreement as to the effective date and/or rating 
assigned for this disability, this issue is no longer before 
the Board on appeal.  Grantham v. Brown, 114 F.3d 1156 (1997) 
[where an appealed claim for service connection is granted 
during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability].

The record shows that following the Board's remand of March 
2001, the veteran filed a claim in August 2001 seeking 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), which was adjudicated by the RO in a rating 
decision dated in March 2002.  A notice of disagreement as to 
this claim was filed in May 2002 and a statement of the case 
was issued in June 2003.  The veteran has not, to the Board's 
knowledge, perfected an appeal as to that issue by filing a 
substantive appeal or equivalent document.  The issue of 
entitlement to service connection for PTSD, therefore, is not 
presently before the Board.

In short, the only issue which is currently before the Board 
is the issue of the veteran's entitlement to service 
connection for hypertension.


FINDING OF FACT

The medical and other evidence of record does not show that 
the veteran had high blood pressure in service, that he was 
diagnosed with hypertension within a year after service, or 
that currently diagnosed hypertension is causally related to 
his military service or any event or incident thereof.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  Holliday v. Principi, 14 Vet. App. 
280, 282 (2001) [Board must make determination as to 
applicability of the various provisions of the VCAA to 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.
The current standard of review is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the evidence.  
See 38 U.S.C.A. § 7104 (West 2002).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination, the benefit of the 
doubt in resolving the issue shall be given to the claimant.  
See 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The record shows that the veteran's claim of service 
connection for hypertension was originally denied as not well 
grounded, but that subsequent to notifying him in January 
2002 of the evidence needed to substantiate this claims 
pursuant to the VCAA, the RO readjudicated this claim on the 
merits in a rating decision dated in March 2002.  The Board 
finds, therefore, that it can consider the substance of the 
veteran's appeal of this claim without prejudice to him.  Cf. 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) [Board must 
consider whether claimant has been given adequate notice of 
need to submit evidence or argument on matter not addressed 
by RO and an opportunity to submit such evidence and 
argument, and, if not, whether claimant will be prejudiced 
thereby].

The Board will apply the current standard of review in 
adjudicating the veteran's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO furnished the veteran a letter 
in January 2002 advising him of the provisions relating to 
the VCAA as to his claim of service connection for 
hypertension, to include advising him that he could provide 
the names, addresses, and approximate dates of treatment for 
all VA and non-VA health care providers for this disorder.  
He was informed as well that he could provide VA 
authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  The Board notes that, 
even though the letter requested a response within 30 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one-year period 
has since expired.

The Board concludes that the VCAA notification letter sent to 
the veteran in January 2002 is legally sufficient under the 
present circumstances.  See Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003).  In this case, the letter 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.  Moreover, the factual scenario in 
the PVA case is inapplicable to the specific circumstances of 
this case.  In the PVA case, the Federal Circuit was 
concerned with a "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has literally had 
years to submit evidence in support of his hypertension claim 
(initially filed in January 1999).

The veteran in this case has been made aware on numerous 
occasions that he had more time to submit evidence.  No 
additional evidence appears to be forthcoming.  Since this 
claimant has, as a matter of fact, been provided at least one 
year to submit evidence after the VCAA notification letter of 
January 2002, and it is clear that he has nothing further to 
submit, the adjudication of his claim by the Board will 
proceed.

The Board therefore finds that the foregoing information 
provided to the veteran satisfies the requirements of 
38 U.S.C.A. § 5103 and Quartuccio in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his remaining claim at issue on appeal.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

One further point is in order regarding the timing of the 
VCAA notice sent in this case.  In a recent decision, the 
Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for benefits.  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  In this case, 
although the VCAA notice letter provided to the veteran were 
not sent prior to the first AOJ adjudication of his 
hypertension claim, such a situation was a legal 
impossibility because the initial adjudication pre-dated the 
enactment of the VCAA.  The claim was readjudicated and a 
supplemental statement of the case was provided to the 
veteran in June 2003 following VCAA notice compliance action.  
The veteran was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VA notice.  Therefore, the Board concludes that to 
decide the appeal would not be prejudicial to the veteran.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The medical records on file show that the 
veteran has been treated and diagnosed for hypertension since 
the mid-1990s, obviating any concerns regarding whether he 
has a current disability for purposes of this claim, and it 
further appears all known and available service, private and 
VA medical records have been obtained and are associated with 
the veteran's claims folder.  The veteran does not contend 
that additional evidence that is pertinent exists and needs 
to be obtained.  

The Board does not believe that a medical nexus opinion need 
be obtained under the circumstances here presented.  In the 
absence of any competent medical evidence of hypertension 
during service or for over two after the veteran left 
service, and any other competent evidence even suggesting 
that the veteran's hypertension was related to his service, 
attempting to obtain a medical nexus opinion would be a 
futile effort.  See 38 C.F.R. § 3.159.  The situation in this 
case is unlike that in Charles v. Principi, 16 Vet. App. 370 
(2002).  In that case, a medical nexus opinion was required 
when there was evidence of in-service incurrence of disease 
or injury and a current disability existed.  Here, as 
explained below, although there is a current disability, 
hypertension, there is no evidence of in-service disease.

The veteran has additionally been accorded general due 
process considerations.  See 38 C.F.R. § 3.103 (2003).  He 
has been provided ample opportunity to present evidence and 
argument in support of his claim.  He also was informed of 
his right to a hearing before the Board.  He stated on his 
substantive appeal (VA Form 9) in November 1999 that he 
wanted to appear before a hearing officer at the RO, but 
after a number of attempts to schedule such a hearing, 
further efforts in this regard were discontinued as it was 
made clear that he could not appear for health reasons. The 
veteran has never requested a hearing before the Board in 
connection with this appeal.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by wartime military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

When certain chronic diseases, including hypertension, become 
manifest to a degree of 10 percent within one year of a 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether these Hickson requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2003).



Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominately 160 mm. or greater with a diastolic 
blood pressure of less than 9 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2003).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Chronicity and continuity of symptomatology

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
is service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2003).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; see also Savage v. 
Gober, 10 Vet. App. 488, 495-496 (1997).

Factual Background

The veteran served on active duty in the United States Army 
from December 1967 to December 1970.  His service medical 
records are completely negative for any complaints, treatment 
or diagnosis of a hypertensive disorder over the course of 
the veteran's three-year enlistment.  The reports of the 
veteran's physical examinations taken at the time of 
enlistment (130/70) and discharge (122/84) do not indicate or 
suggest hypertension.  An electrocardiogram completed in 
March 1968 included a reference to a blood pressure reading 
of 120/76, and the study itself was negative for any 
abnormalities of the heart.  In addition, the Board notes 
that the veteran specifically denied any history of high 
blood pressure on a "Medical History" form he completed in 
May 1970.

There are no pertinent medical records covering approximately 
the next quarter of a century.  A VA hospital report dated in 
1991 reported a reading of 130/78.  Neither this report nor 
any medical records prior to March 1995 report cited above 
reflect any complaints, treatment or diagnosis of a 
hypertensive disorder.
  
Development efforts undertaken by the RO over the course of 
this appeal, to include those actions taken in compliance 
with the Board's remand of March 2001, produced no evidence 
showing treatment or diagnosis for hypertension until March 
1995.  Later-dated VA treatment records show continued 
diagnosis and treatment of hypertension.

The veteran filed his original claim seeking service 
connection for hypertension in January 1999.  As noted above, 
the RO denied his claim by rating decision in July 1999, and 
this appeal followed.

Analysis

As noted above, the veteran has hypertension as shown by the 
VA treatment reports dated from the mid-1990s to the present.  
Accordingly, Hickson element (1), current disability, is 
satisfied.

However, with respect to Hickson element (2), the Board finds 
that there is no competent evidence of incurrence of a 
hypertensive disease shown in service, including on a 
presumptive basis.  As detailed above, the veteran's service 
medical records are negative for any complaints, treatment or 
diagnosis of high blood pressure or hypertension, and there 
is no objective medical evidence of hypertension for decades 
thereafter.

The veteran has advanced no specific contentions concerning 
the onset of hypertension during service.  To the extent that 
such contention may be implicit in the veteran's appeal it is 
now well established that laypersons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding the diagnosis and etiology of 
disorders and disabilities, and their opinions are entitled 
to no weight of probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence means evidence 
provided by person qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Accordingly, the Board finds that a preponderance of the 
evidence is against a finding that the veteran incurred a 
hypertensive disability as the result of service, failing 
Hickson element (2).

With respect to Hickson element (3), medical nexus, the 
veteran has presented no such evidence.  He has not indicated 
that there is a relationship between his current hypertension 
and his military service, although such contention is 
implied.  In any event, he is not competent to opine on 
medical matters such as etiology.  See Espiritu, supra.  As 
discussed above, because there is no evidence of hypertension 
in service VA is under no obligation to secure a medical 
nexus opinion under 38 C.F.R. § 3.159 and Charles.  In short, 
Hickson element (3) has not been met.  
See Rucker v. Brown, 10 Vet. App. 67 (1997) [where 
determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required].

Although the veteran's representative generally referred to 
the continuity of symptomatology provision, 38 C.F.R. 
§ 3.303(b) [see the February 2002 brief, page 2], no specific 
contentions concerning continuity of symptomatology have been 
advanced.  As noted by the Board above, there is no medical 
evidence showing a history of hypertension in service or for 
many years after service.  
To the extent that the veteran is implicitly contending that 
he developed hypertension shortly after service which 
continued for decades thereafter, his statements are 
outweighed by the pertinently negative medical reports during 
that period.  In addition, the long interval between the 
veteran's service and his filing the claim of entitlement to 
service connection for hypertension weighs heavily against 
the claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992).  
Moreover, in Voerth v. West, 13 Vet. App. 117, 120-1 (1999), 
the Court stated that there must be medical evidence 
demonstrating a relationship between a veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a layperson's 
observation is competent.  Such evidence is lacking in this 
case.

In short, for the reasons and bases expressed immediately 
above, the Board concludes that Hickson elements (2) and (3) 
have not been met as to the veteran's claim of entitlement to 
service connection for hypertension.  A preponderance of the 
evidence is therefore against the claim.  The benefit sought 
on appeal is accordingly denied.


ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



